Case 2:19-cr-20203-AJT-DRG ECF No. 93, PageID.1067 Filed 02/05/21 Page 1 of 11




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                                 Criminal Case No. 19-20203
              Plaintiff,
                                                 SENIOR U.S. DISTRICT JUDGE
v.                                               ARTHUR J. TARNOW

RONNIE LEE BROOKS,

              Defendant.

                                /

     OPINION AND ORDER GRANTING RONNIE LEE BROOKS’ MOTION TO REDUCE
                              SENTENCE [71]

        On July 29, 2019, Ronnie Lee Brooks pleaded guilty to conspiracy to possess

with intent to distribute a controlled substance, including over 550 grams of cocaine,

in violation of 21 U.S.C. § 846. (ECF No. 43). On November 25, 2019, the Court

sentenced Brooks to forty months imprisonment with four years of supervised

release. (ECF No. 52, PageID.205-06).

        On November 27, 2020, Brooks moved for compassionate release and

appointment of counsel, citing the risk posed to him by the pandemic in light of his

health conditions. (ECF No. 71, PageID.624; ECF No. 72). On January 11, 2021,

the Court granted Brooks’ Request for Appointment of Counsel [72]. (ECF No. 82).

For the reasons outlined below, Brooks’ Motion to Reduce Sentence [71] will be

GRANTED.

                                       1 of 11
Case 2:19-cr-20203-AJT-DRG ECF No. 93, PageID.1068 Filed 02/05/21 Page 2 of 11




                                   BACKGROUND

      Brooks was born in Monroe, Michigan in 1982 and was raised by his mother

and father. (PSR ¶¶ 48, 49). He considers himself to have been “blessed” with “good

parents,” but he also experienced hardship growing up. (Id. ¶ 50). As a child, Brooks

lived in a trailer along with ten other members of his immediate and extended family.

(Id. ¶¶ 48, 49). He experienced the untimely deaths of several of these family

members due to such circumstances as murder, drug overdose and suicide; his

mother died of a heart attack when he was only twenty-three years old. (Id. ¶¶ 49,

50). Brooks has a seventeen-year-old son who currently lives with Brooks’

stepmother and father in Belleville. (Id. ¶ 52). The two spent a lot of time together

prior to Brooks’ arrest. (Id.).

      Brooks was diagnosed with attention deficit hyperactivity disorder when he

was twelve or thirteen and was briefly medicated. (Id. ¶ 56). As a teenager, Brooks

was placed in counseling by his mother but only saw a therapist a “few times” before

therapy was discontinued. (Id.).

      Brooks withdrew from Monroe High School in November 1998 after

struggling academically and getting involved with drugs. (Id. ¶ 62). He received his

high school diploma from Continental Academy, an online school, in 2004. (Id. ¶

61). Brooks’ last job was with American Graphics in Taylor, Michigan. (Id. ¶ 64).

He has been unemployed since the company went out of business in 2013 or 2014,



                                      2 of 11
Case 2:19-cr-20203-AJT-DRG ECF No. 93, PageID.1069 Filed 02/05/21 Page 3 of 11




however, prior to his arrest, he occasionally designed and printed t-shirts, stickers,

and window decals for cash. (Id. ¶ 63).

      When he was twenty-three, Brooks was shot in the leg while traveling to a

birthday party with a friend. (Id. ¶ 55). He took Percocet and Neurontin for pain

management after this injury and became addicted, which ultimately led to his use

of and addiction to cocaine and crack. (Id.). Since 2005, Brooks has gone through

multiple cycles of sobriety and relapse. (Id. ¶ 59). He states that his drug use has

been related to both emotional and pain management. (Id.).

      The bulk of Brooks’ criminal record stems from conduct during his late teens

and early twenties. (Id. ¶¶ 33-41). Apart from the instant offense, his only

convictions in the last decade have been for driving with a suspended license (2012)

and a single drug sale (2018). (Id. ¶¶ 42-43).

      Brooks was arrested for his current offense on October 18, 2018. (Id. ¶ 13).

Leading up to his arrest, authorities had engaged in surveillance of a drug trafficking

organization (“DTO”) made up of Markeith Lee Browning, Jimmy Earl Hawkins

and Brooks, and seized nearly three kilograms of cocaine and approximately

seventy-five grams of heroin from a car registered to Hawkins and driven by Brooks.

(Id. ¶¶ 12-13). Brooks admitted an addiction to crack cocaine and said that he had

been compensated for his driving for the DTO with crack cocaine for his personal

use. (Id. ¶ 17). Brooks admitted to conducting two other similar trips for drugs and



                                       3 of 11
Case 2:19-cr-20203-AJT-DRG ECF No. 93, PageID.1070 Filed 02/05/21 Page 4 of 11




was therefore held accountable for a total of 9 kilograms of cocaine and 225 grams

of heroin. (Id. ¶ 18).

      Brooks is currently thirty-nine years old, incarcerated at FCI Terre Haute, and

scheduled for release on October 10, 2021. Find an Inmate, FED. BUREAU PRISONS,

https://www.bop.gov/mobile/find_inmate/index.jsp (BOP Register Number 57427-

039) (last visited Feb. 4, 2021).

                                      ANALYSIS

      Section 3582(c)(1) of Title 18 of the U.S. Code, colloquially known as the

compassionate release statue, provides, in relevant part:

      (A)    [T]he court, upon motion of the Director of the Bureau of
             Prisons, or upon motion of the defendant after the defendant has
             fully exhausted all administrative rights to appeal a failure of the
             Bureau of Prisons to bring a motion on the defendant's behalf or
             the lapse of 30 days from the receipt of such a request by the
             warden of the defendant's facility, whichever is earlier, may
             reduce the term of imprisonment (and may impose a term of
             probation or supervised release with or without conditions that
             does not exceed the unserved portion of the original term of
             imprisonment), after considering the factors set forth in section
             3553(a) to the extent that they are applicable, if it finds that—
             (i)     extraordinary and compelling reasons warrant such a
                     reduction.
             [. . .]
             and that such a reduction is consistent with applicable policy
             statements issued by the Sentencing Commission . . . .

18 U.S.C. § 3582(c)(1).




                                       4 of 11
Case 2:19-cr-20203-AJT-DRG ECF No. 93, PageID.1071 Filed 02/05/21 Page 5 of 11




      A. Exhaustion

      Before a petitioner moves for compassionate release under 18 U.S.C. §

3582(c)(1), they must either exhaust their administrative remedies with the BOP or

wait thirty days from when they filed a request with their warden. United States v.

Alam, 960 F.3d 831, 832 (6th Cir. 2020). Brooks submitted requests to his warden

on May 1, 2020 and June 22, 2020. (ECF No. 90, PageID.1030; ECF No. 88-4,

PageID.1022-23). After the warden denied release on July 23, 2020, Brooks filed a

Regional Administrative Remedy Appeal on August 6, 2020, which was

subsequently denied on September 24, 2020. (ECF No. 88-5, PageID.1024; ECF No.

87-2, PageID.990; ECF No. 87-3, PageID.992). The Government concedes that

Brooks has exhausted. (ECF No. 88, PageID.1006).

      Accordingly, the Court must now proceed through a three-step inquiry:

      At step one, a court must “find[]” whether “extraordinary and
      compelling reasons warrant” a sentence reduction. 18 U.S.C. §
      3582(c)(1)(A)(i). At step two, a court must “find[]” whether “such a
      reduction is consistent with applicable policy statements issued by the
      Sentencing Commission.” Id. § 3582(c)(1)(A) (emphasis added). At
      step three, “§ 3582(c)[(1)(A)] instructs a court to consider any
      applicable § 3553(a) factors and determine whether, in its discretion,
      the reduction authorized by [steps one and two] is warranted in whole
      or in part under the particular circumstances of the case.” [Dillon v.
      United States, 560 U.S. 817, 827 (2010).]

United States v. Jones, 980 F.3d 1098, 1107–08 (6th Cir. 2020) (first four alterations

in original) (footnotes omitted).




                                       5 of 11
Case 2:19-cr-20203-AJT-DRG ECF No. 93, PageID.1072 Filed 02/05/21 Page 6 of 11




      B. Extraordinary and Compelling Reasons for Release

      “[D]istrict courts have full discretion . . . to determine whether an

‘extraordinary and compelling’ reason justifies compassionate release when an

imprisoned person files a § 3582(c)(1)(A) motion.” Id. at 1109. Here, the Court finds

that the risk posed to Brooks from his medical conditions and the spread of COVID-

19 at USP Terre Haute constitutes such a reason.

      Brooks suffers from multiple underlying medical conditions that exacerbate

COVID-19: Type 2 diabetes mellitus, obesity (height: 5’9”, weight: 253 lbs.),

hypertension, and asthma. (PSR ¶ 54; ECF No. 87-4, PageID.994; ECF No. 90,

PageID.1028). His conditions require daily insulin, daily use of an inhaler, and other

prescription medications. (ECF No. 90, PageID.1028). In addition to diabetes,

asthma and hypertension, Brooks’ recorded medical conditions include opioid and

cocaine use disorders, depression, anxiety, myopia, gastro-esophageal reflux, and

chest, back and foot pain. (ECF No. 71, PageID.637).

      The Center for Disease Control lists type 2 diabetes mellitus and obesity as

risk factors for severe illness if COVID-19 is contracted. People with Certain

Medical     Conditions,    CTRS.     FOR     DISEASE     CTRL.    &     PREVENTION,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html [https://perma.cc/3PE9-QP2Y] (last updated Feb. 3, 2021).

Moderate-to-severe asthma and hypertension are listed as possible risk factors. Id.



                                       6 of 11
Case 2:19-cr-20203-AJT-DRG ECF No. 93, PageID.1073 Filed 02/05/21 Page 7 of 11




      Brooks’ risk is further exacerbated by the current confirmed cases of COVID-

19 at FCI Terre Haute. According to the BOP’s testing figures, Terre Haute currently

has thirty-four positive COVID-19 cases (thirty-two inmates and two staff

members).        See   COVID-19      Coronavirus,     FED.     BUREAU      PRISONS,

https://www.bop.gov/coronavirus/ [https://perma.cc/SM6B-RD3V] (last updated

Feb. 4, 2021).

      The Government concedes that Brooks’ established risk factors for severe

illness from COVID-19 qualify as extraordinary and compelling reasons under §

3582(c)(1)(A) and thereby satisfy the initial eligibility criteria for compassionate

release. (ECF No. 88, PageID.1012).

      C. Applicable Policy Statements

      Where, as here, an “incarcerated person[] file[s] [a] motion[] for

compassionate release, [the district] judge[] may skip step two of the §

3582(c)(1)(A) inquiry and ha[s] full discretion to define ‘extraordinary and

compelling’ without consulting the policy statement § 1B1.13.” Jones, 980 F.3d

1098, at 1111. Accordingly, the Court finds that there are extraordinary and

compelling reasons for Brooks’ release.

      D. Section 3553(a) Factors

      The last step a district court contemplating a motion for compassionate release

must take is to consider the applicable sentencing factors listed in 18 U.S.C. §



                                      7 of 11
Case 2:19-cr-20203-AJT-DRG ECF No. 93, PageID.1074 Filed 02/05/21 Page 8 of 11




3553(a). “‘[A]s long as the record as a whole demonstrates that the pertinent factors

were taken into account by the district court[,]’ a district judge need not ‘specifically

articulat[e]’ its analysis of every single § 3553(a) factor.” Id. at 1114 (quoting United

States v. Curry, 606 F.3d 323, 330 (6th Cir. 2010)). With that in mind, the § 3553(a)

factors are as follows:

       (a) Factors to be considered in imposing a sentence. The court shall
           impose a sentence sufficient, but not greater than necessary, to
           comply with the purposes set forth in paragraph (2) of this
           subsection. The court, in determining the particular sentence to be
           imposed, shall consider—
           (1) the nature and circumstances of the offense and the history and
               characteristics of the defendant;
           (2) the need for the sentence imposed—
               (A) to reflect the seriousness of the offense, to promote
                       respect for the law, and to provide just punishment for
                       the offense;
               (B) to afford adequate deterrence to criminal conduct;
               (C) to protect the public from further crimes of the
                       defendant; and
               (D) to provide the defendant with needed educational or
                       vocational training, medical care, or other correctional
                       treatment in the most effective manner;
           (3) the kinds of sentences available;
           (4) the kinds of sentence and the sentencing range established
               for—
     `         (A) the applicable category of offense committed by the
                       applicable category of defendant as set forth in the
                       guidelines—
               [. . .]
           (5) any pertinent policy statement—
               [. . .]
           (6) the need to avoid unwarranted sentence disparities among
               defendants with similar records who have been found guilty of
               similar conduct; and
           (7) the need to provide restitution to any victims of the offense.

                                        8 of 11
Case 2:19-cr-20203-AJT-DRG ECF No. 93, PageID.1075 Filed 02/05/21 Page 9 of 11




18 U.S.C. § 3553(a). The Court’s consideration of these factors is demonstrated both

in the analysis below and on the record of the February 4, 2021 hearing.

      Brooks has struggled with addiction since his early twenties. In fact, addition

appears to have been the driving force behind much of Brooks’ criminal history.

Brooks’ co-defendants even compensated him with cocaine to secure his

participation in the instant offense. (PSR ¶ 17). Accordingly, the Court views

Brooks’ criminal record, much of which stems from conduct in his late teens and

early twenties, against this backdrop of addiction. (Id. ¶¶ 33-41).

      In analyzing the § 3553(a) factors, the Court looks to the circumstances as

they are now, not as they were at the time of Brooks’ sentencing. At his hearing,

Brooks persuasively testified regarding his rehabilitation since entering BOP

custody. Brooks’ reference to the addiction management tools he has gained while

participating in the Residential Drug Abuse Program (“RDAP”) were particularly

notable given the interwoven nature of his addiction and prior criminality. In

addition, Brooks’ accomplishments in prison far outweigh his limited disciplinary

record. Beyond participating in RDAP, Brooks has taken classes in business,

sociology, trades, finance, journalism, Spanish, hospitality, community resources,

health, and employment. (ECF No. 71, PageID.635; ECF No, 87-5, PageID.1001).

Brooks’ disciplinary record, meanwhile, contains only one minor incident—being




                                       9 of 11
Case 2:19-cr-20203-AJT-DRG ECF No. 93, PageID.1076 Filed 02/05/21 Page 10 of 11




 rude to staff member—and at this point, he has remained free of discipline for over

 a year. (ECF No. 87, PageID.986).

       Ultimately, this was Brooks’ first time in Federal prison, and the above

 accomplishments, combined with Brooks’ demeanor and testimony at the hearing

 persuade the Court that the time he has served has been sufficient, but not greater

 than necessary, to teach him respect for the law and to deter future criminal conduct.

       Brooks reentry will be supported by his family, as evidenced by his plans to

 move-in with his father, stepmother, and son upon release. (ECF No. 71,

 PageID.636). Brooks’ father believes in his rehabilitation and has agreed to assist

 him in seeking employment and remaining drug free. (ECF No. 90, PageID.1029,

 1040). The Court has confidence that this supportive environment will help Brooks

 stay on the right track and avoid the same mistakes he has made in the past.

 Accordingly, the Court finds that additional incarceration is not needed to protect

 the public.

       Brooks’ crime was serious. Indeed, he earned the sentence the Court originally

 gave him, however, his overlapping risk factors for severe illness from COVID-19

 and the progress he has made in RDAP persuade the Court that there is little to be

 gained and much to be lost by keeping him in prison for another few months.

 Whatever marginal benefit the remaining eight months of his sentence may

 effectuate, the risk to Brooks in custody under current circumstances is too great a



                                       10 of 11
Case 2:19-cr-20203-AJT-DRG ECF No. 93, PageID.1077 Filed 02/05/21 Page 11 of 11




 price to pay. Accordingly, the Court finds that Brooks has “ma[d]e a compelling

 case as to why the . . . [C]ourt’s § 3553(a) analysis [should] be different . . . today”

 than at the time of sentencing and that a reduction in sentence is appropriate. United

 States v. Sherwood, No. 20-4085, Slip. Op. at 3 (6th Cir. Feb. 2, 2021) (citing United

 States v. Navarro, No. 20-5640, 2021 U.S. App. LEXIS 2409, at *9 (6th Cir. Jan.

 28, 2021)).

                                     CONCLUSION

       IT IS ORDERED that Brooks’ Motion to Reduce Sentence [71] is

 GRANTED and that his sentence is reduced to time served.

       IT IS FURTHER ORDERED that Brooks be IMMEDIATELY

 RELEASED to begin his four-year term of SUPERVISED RELEASE, as outlined

 by the November 27, 2019 Judgment (ECF No. 52, PageID.206-08), including the

 following additional Special Conditions:

       The defendant shall undergo a strict fourteen-day quarantine upon
       his release and shall fully comply with any applicable state or local
       stay-at-home orders, social distancing guidelines, or other public
       health restrictions.

               SO ORDERED.


                                         s/Arthur J. Tarnow
                                         Arthur J. Tarnow
 Dated: February 5, 2021                 Senior United States District Judge




                                        11 of 11
